26DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 28 March 2021.  The amendment filed 28 March 2021 amended claims 8 and 13.  Currently claims 8-11, and 13-18, and 20-22 are pending are pending and have been examined.  Claim 19 has been canceled, and claims 21 and 22 are newly presented.  Claims 1-7 and 12 were previously withdrawn.  The Examiner notes that the 101 rejection has been withdrawn.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 28 March 2021 have been fully considered but they are viewed as moot in view of new grounds of rejection.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 13-17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et al., 2017, A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible ridesharing system, Transportation Research, Part B, pp 218-236 (hereafter Masoud).

	Referring to Claim 8, Kelly teaches a machine executable method for an application providing between-ride routing for a driver of a vehicle of a transportation provider, comprising the steps of:

selecting a first sequence of map nodes from a plurality of map nodes in a region (see; Figure 6 and Figure 7 and par. [0099] of Kelly teaches selecting a recommended route on a map which contain multiple nodes).

for a first map node of the first sequence of map nodes, identifying a set of paths to a first set of potential child map nodes in the region adjacent to the first map node that do not intersect with the first sequence of map nodes (see; Figure 6, Figure 7, and par. [0054]-[0055] of Kelly teaches based on multiple nodes on a map and including actions that determines a path of nodes including potential nodes including multiple routes (i.e. adjacent nodes) that includes routes that do not intersect).

for each potential child map node of the first sequence of potential child map nodes determining an upper bound value and a final value (see; Figure 6, Figure 7, par. [0189] and par. [0290] of Kelly teaches that based on potential routes made up of nodes (i.e. child) and is analyzed using progress metric including an upper limit and actual measurement)).

selecting a second map node according to the upper bounds and the final values (see; par. [0026], par. [0176]-[0178], par. [0189], and par. [0290] of Kelly teaches selecting a second node from potential route nodes as part of an iterative process and analyzing the route using upper limit and actual measurement of a progress metric).

identifying a second set of potential child map nodes in the region adjacent to the second map node that do not intersect with the first sequence of map nodes (see; Figure 7 of Kelly teaches an example of a second set of potential map nodes in sequence that do not intersect with a different sequence of map nodes).

for each potential child node of the second set of potential child nodes updating the upper bounds and the final values to determine a preferred sequence of map nodes (see; par. [0026], par. [0176]-[0178], par. [0189], and par. [0290par. [0238] of Kelly teaches for each sequential nodes from multiple routes leading to a final node iterating the process in order to analyze the route using upper limit and actual measurement of a progress metric).

Kelly does not explicitly disclose the following limitations, however,

receiving a driver current geographical location via a global positioning system device (see; pg. 223, sec. 4.1 – pg. 224, par. 4 of Masoud teaches receiving dynamic location information for a driver), and
Receiving current data comprising at least one of the group consisting of prospective passenger locations, locations of drivers with current passengers, and locations of between ride drivers (see; pg. 223, sec. 4 – pg. 224, par. 4 of Masoud teaches the receiving of location information about a driver, potential passengers, and stops in between Figure 3), and
For each potential child node of the first and or second potential child nodes, generating a forecast comprising an expected revenue from a passenger pickup at the first/second potential child node and an expected time until a passenger request at the first/second potential child node based upon the received driver current geographic location and the received current data (see; Figure 4, pg. 222, sec. 3 – pg. 224, par. 3 of Masoud teaches that there are multiple nodes at and between different locations (i.e. multiple potential child nodes) and using this information to, pg. 227, sec. 5.1 estimate the shortest travel time routes through the different points in the form of a max ride time (i.e. expected time) and also taking into account pg. 224, par. 4 – pg. 225 the amount of time for a passenger to be picked up by different possible drivers (i.e. driver in current location)), and
Based on the forecast, providing turn-by-turn directions comprising for each map node of the preferred sequence of map nodes a selected direction to a subsequent map node of the preferred sequence of map nodes (see; pg. 227, sec. 5.1 of Masaud teaches that to estimate the shortest travel time routes through the different points in the form of a max ride time (i.e. expected time), pg. 224 – pg. 225 this is used to determine an exact route through multiple points (i.e. nodes) figure 4).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with 

Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly fails to disclose receiving a driver current geographical location via a global positioning system device, receiving current data comprising at least one of the group consisting of prospective passenger locations, locations of drivers with current passengers, and locations of between ride drivers, and for each potential child node of the first and or second potential child nodes, generating a forecast comprising an expected revenue from a passenger pickup at the first/second potential child node and an expected time until a passenger request at the first/second potential child node based upon the received driver current geographic location and the received current data based on the forecast, providing turn-by-turn directions comprising for each map node of the preferred sequence of map nodes a selected direction to a subsequent map node of the preferred sequence of map nodes.

Masoud discloses receiving a driver current geographical location via a global positioning system device, receiving current data comprising at least one of the group consisting of prospective passenger locations, locations of drivers with current passengers, and locations of between ride drivers, and for each potential child node of the first and or second potential child nodes, generating a forecast comprising an expected revenue from a passenger pickup at the first/second potential child node and an expected time until a passenger request at the first/second potential child node based upon the received driver current geographic location and the received current data based on the forecast, providing turn-by-turn directions comprising for each map node of the preferred sequence of map nodes a selected direction to a subsequent map node of the preferred sequence of map nodes.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly receiving a driver current geographical location via a global positioning system device, receiving current data comprising at least one of the group consisting 


	Referring to Claim 9, see discussion of claim 8 above, while Kelly in view of Masoud teaches the method above, Kelly discloses a method having the limitations of:

the step of as each potential child map node is analyzed, updating the upper bound value and final value for each potential child map node of the first sequence of potential child map nodes (see; [0026] and par. [0266]-[0270] of Kelly teaches each node in the sequence of nodes is analyzed in an iterative manner such that the analysis is used with respect to a progress metric including an upper limit and actual measurement)).


Referring to Claim 13, Kelly in view of Masoud teaches a machine executable method for between-ride routing for a driver of a vehicle of a transportation provider via a map comprising a plurality of edges and a plurality of nodes, wherein each node of the plurality of nodes comprises a node location and a node value, the method comprising the steps of:  (see; Figure 6, Figure 7, and par. [0054]-[0055] of Kelly teaches based on multiple nodes on a map and including actions that determines a path of nodes including potential nodes including multiple routes (i.e. adjacent nodes) that includes routes that do not intersect).

identifying a first edge of the plurality of edges comprising a first origin node and a first destination node of the plurality of nodes (see; Figure 6 and Figure 7 of Kelly teaches identifying a first edge from possible multiple edges between the start node at the origin point between multiple nodes leading to other nodes that eventually lead to a destination node).

relaxing the first edge, wherein relaxing further comprises: determining a proposed value for the first origin node based on the first destination node (see; par. [0026] and par. [0044]-[0045]of Kelly teaches an iterative determination based on progress metrics between a start point and end destination in the form of nodes where the iterations include using fixed locations, but updating the values of progress metrics based on external effects).

updating the node value for the first origin node based on the proposed value (see; par. [0026] of Kelly teaches an iteration of the calculation that affect the nodes is based on determined progress metrics).

Kelly does not explicitly disclose the following limitation, however,

based upon driver current geographic location, providing a cost-based turn-by-turn directions comprising for each map node a direction corresponding to an adjacent node of the plurality of nodes (see; pg. 227, sec. 5.2 – pg. 228, par. 2 of Masoud teaches based on a determined current location providing a cost for the different routes to get from node to node along a path).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly fails to disclose based upon driver current geographic location, providing a cost-based turn-by-turn directions comprising for each map node a direction corresponding to an adjacent node of the plurality of nodes.

Masoud discloses based upon driver current geographic location, providing a cost-based turn-by-turn directions comprising for each map node a direction corresponding to an adjacent node of the plurality of nodes.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly based upon driver current geographic location, providing a cost-based turn-by-turn directions comprising for each map node a direction corresponding to an adjacent node of the plurality of nodes as taught by Masoud since the claimed invention is 


	Referring to Claim 14, see discussion of claim 13 above, while Kelly in view of Masoud teaches the method above, Kelly discloses a method having the limitations of:

the step of updating a proposed turn direction for the first origin node to indicate a direction to the first destination node from the first origin node (see; par. [0026], and par. [0144] of Kelly teaches an iterative determination based on progress metrics and Kelly teaches an example of turn by turn directions based on node analysis).


	Referring to Claim 15, see discussion of claim 8 above, while Kelly in view of Masoud teaches the method above, Kelly discloses a method having the limitations of:

identifying a second edge of the plurality of edges comprising a first origin node and a second destination node of the plurality of nodes (see; Figure 7, par. [0238], par. [0240], and par. [0253] of Kelly teaches determining a second edge of a plurality of edges based on an initial origin from node A to a destination to node B through multiple other nodes).

relaxing the second edge (see; par. [0026] and par. [0044]-[0045]of Kelly teaches an iterative determination based on progress metrics between a start point and end destination in the form of multiple nodes where the iterations include using fixed locations, but updating the values of progress metrics based on external effects through multiple other nodes and therefore multiple other edges (i.e. second edges) to get to a final node).


	Referring to Claim 16, see discussion of claim 8 above, while Kelly in view of Masoud teaches the method above, Kelly discloses a method having the limitations of:

the step of identifying a preferred path from the first origin node, wherein the node location of the first origin node comprises a location of the driver (see; par. [0233] of Kelly teaches determining a best path from a starting node which can be viewed as a start point to make a first decision).


	Referring to Claim 17, see discussion of claim 13 above, while Kelly in view of Masoud teaches the method above, Kelly discloses a method having the limitations of:

identifying a third edge of the plurality of edges comprising a second origin node and a third destination node of the plurality of nodes (see; Figure 7, par. [0238], par. [0240], and par. [0253] of Kelly teaches determining a second edge and third edge of a plurality of edges based on an initial origin from node A to a destination to node B to node C through multiple other nodes).

relaxing the third edge (see; par. [0026] and par. [0044]-[0045]of Kelly teaches an iterative determination based on progress metrics between a start point and end destination in the form of multiple nodes where the iterations include using fixed locations, but updating the values of progress metrics based on external effects through multiple other nodes and therefore multiple other edges (i.e. third edges) to get to a final node).


	Referring to Claim 21, see discussion of claim 8 above, while Kelly in view of Masoud teaches the method above, Kelly in view of Rostamian does not explicitly disclose a method having the limitations of, however,

Masoud teaches the turn-by-turn directions do not comprise an end destination (see; pg. 221, par. 6 of Masoud teaches providing routing to drivers into spatiotemporal proximity of potential riders (i.e. no specific end destination)).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly fails to disclose the turn-by-turn directions do not comprise an end destination.

Masoud discloses the turn-by-turn directions do not comprise an end destination.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly the turn-by-turn directions do not comprise an end destination as taught by Masoud since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, and Masoud teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


Referring to Claim 22, see discussion of claim 8 above, while Kelly in view of Masoud teaches the method above, Kelly does not explicitly disclose a method having the limitations of, however,

Masoud teaches the forecast includes at least one of the group consisting of a ride request rate for a potential child node, a driver flow, an indication of driver supply, an indication of driver demand, a ranking of locations based on demand, and a supply flexibility estimate (see; pg. 223, sec. 4.1 – pg. 224, par. 4 of Masoud teaches the estimating of a ride request rate based on going through one of multiple possible nodes, utilizing pg. 222, sec 3, par. 1-3 the demand, pg. 231, sec. 6.4 – pg. 232, sec. 6.5 par. 3 utilizing flexibility and supply, and determining pg. 225, sec. 4.2 par. 2-3 a measurement of each node as to which one to provide the most profit (i.e. ranking)). 

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Masoud discloses the forecast includes at least one of the group consisting of a ride request rate for a potential child node, a driver flow, an indication of driver supply, an indication of driver demand, a ranking of locations based on demand, and a supply flexibility estimate.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly the forecast includes at least one of the group consisting of a ride request rate for a potential child node, a driver flow, an indication of driver supply, an indication of driver demand, a ranking of locations based on demand, and a supply flexibility estimate as taught by Masoud since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, and Masoud teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.



Claims 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et al., 2017, A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible ridesharing system, Transportation Research, Part B, pp 218-236 (hereafter Masoud) in further view of ROSTAMIAN et al. (U.S. Patent Publication 2015/0204684 A1) (hereafter Rostamian).

Referring to Claim 10, see discussion of claim 8 above, while Kelly in view of Rostamian in further view of Masoud teaches the method above, Kelly does not explicitly disclose a method having the limitations of, however,

Rostamian teaches receiving a ride request and a passenger location from a potential passenger (see; par. [0048] of Rostamian teaches receiving a ride request and a passenger location that needs a ride), and
receiving a driver characteristic for a driver of a vehicle (see; par. [0030]-[0034], and par. [0041] of Rostamian teaches receiving profile data of a driver and vehicle data), and
receiving a vehicle characteristic for the vehicle (see; par. [0030]-[0034], and par. [0041] of Rostamian teaches receiving a vehicle profile data of a driver).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rostamian provides a multidimensional automated ride sharing optimization and as it is comparable in certain respects to Kelly and Masaud which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Rostamian discloses receiving a ride request and a passenger location from a potential passenger, receiving a driver characteristic for a driver of a vehicle, and receiving a vehicle characteristic for the vehicle.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly and Masaud receiving a ride request and a passenger location from a potential passenger, receiving a driver characteristic for a driver of a vehicle, and receiving a vehicle characteristic for the vehicle as taught by Rostamian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, Masaud and Rostamian teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


Claims 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et al., 2017, A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible ridesharing system, Transportation Research, Part B, pp 218-236 (hereafter Masoud) in further view of ROSTAMIAN et al. (U.S. Patent Publication 2015/0204684 A1) (hereafter Rostamian) in further view of Asghari et al. (U.S. Patent Publication 2019/0370922 A1) (hereafter Asghari).

Referring to Claim 11, see discussion of claim 10 above, while Kelly in view of Mausad in further view of Rostamian teaches the method above, Kelly in view of Mausad in further view of Rostamian does not explicitly disclose a method having the limitations of, however,

Asghari teaches producing a ride request rate prediction for a map locations (see; par. [0082] and par. [0083] of Asghari teaches determining a rate based on an auction price generated from a pricing models based on map locations), and
producing a driver flow prediction (see; par. [0029] of Asghari teaches producing a list of directions based on the price models), and
producing a supply flexibility estimate (see; par. [0027]-[0031] of Asghari teaches producing a possible price based on multiple available drivers (i.e. supply)), and 
based on a present location of the driver and one or more of the ride request rate prediction for map locations, the driver flow prediction, and the supply flexibility estimate, producing a route turn direction for a map intersection indicating a course to be taken by the driver at the map intersection (see; par. [0073] and par. [0075] of Asghari teaches the determination of a ride price based on a time dependent fair pricing model that is then used to map route for the determination of a drier of a ride sharing vehicle for a rider that has a request).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rostamian provides a multidimensional automated ride sharing optimization and as it is comparable in certain respects to Kelly and Masaud which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is 

Kelly, Masaud, and Rostamian, discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly, Masaud, and Rostamian, fails to disclose producing a ride request rate prediction for a map locations, producing a driver flow prediction, producing a supply flexibility estimate, and based on a present location of the driver and one or more of the ride request rate prediction for map locations, the driver flow prediction, and the supply flexibility estimate, producing a route turn direction for a map intersection indicating a course to be taken by the driver at the map intersection.

Asghari discloses producing a ride request rate prediction for a map locations, producing a driver flow prediction, producing a supply flexibility estimate, and based on a present location of the driver and one or more of the ride request rate prediction for map locations, the driver flow prediction, and the supply flexibility estimate, producing a route turn direction for a map intersection indicating a course to be taken by the driver at the map intersection.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly, Masaud and Rostamian, producing a ride request rate prediction for a map locations, producing a driver flow prediction, producing a supply flexibility estimate, and based on a present location of the driver and one or more of the ride request rate prediction for map locations, the driver flow prediction, and the supply flexibility estimate, producing a route turn direction for a map intersection indicating a course to be taken by the driver at the map intersection as taught by Asghari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, Masaud, Rostamian, .


Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et al., 2017, A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible ridesharing system, Transportation Research, Part B, pp 218-236 (hereafter Masoud) in further view of in further view of Asghari et al. (U.S. Patent Publication 2019/0370922 A1) (hereafter Asghari).

	Referring to Claim 18, see discussion of claim 13 above, while Kelly in view of Masaud teaches the method above, Kelly in view of Masaud does not explicitly disclose a method having the limitations of, however,

Asghari teaches the first node value comprises an expected driver profit relative to the first origin node (see; par. [0087] and par. [0099] of Asghari teaches a first node takes into account an expected driver profit based on the start point is the first node and used to calculate the profit).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the 

Kelly and Masaud discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly and Masaud fails to disclose the first node value comprises an expected driver profit relative to the first origin node.

Asghari discloses the first node value comprises an expected driver profit relative to the first origin node.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly and Masaud the first node value comprises an expected driver profit relative to the first origin node as taught by Asghari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, Masaud and Asghari teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 20, see discussion of claim 13 above, while Kelly in view of Masaud teaches the method above, Kelly in view of Masaud does not explicitly disclose a method having the limitations of, however,

the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node (see; par. [0097]-[0099] of Asghari teaches based on profit from calculating iterative routes using nodes deciding which ride share to pick up (i.e. stay at current node until a drivers preferences for profit is met).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Asghari provides a price aware real time auction based ride sharing to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly and Masaud discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly and Masaud fails to disclose the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node.

Asghari discloses the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly and Masaud the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node as taught by Asghari since the claimed invention is merely a combination of old elements, and in the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623